Citation Nr: 0001922	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to service connection for heart disease, to 
include hypertension.

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service between November 1942 and October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The veteran had verified military service between 
November 1942 and October 1945, including recognized guerilla 
service and regular Philippine Army service.

2.  There is no competent and probative evidence of record 
which shows that the veteran incurred a heart disease, to 
include hypertension, during military service or within one 
year from the date of his discharge from service, or that 
arthrosclerosis, first diagnosed in 1993 is related to the 
veteran's military service.

3.  There is no competent evidence establishing a diagnosis 
of arthritis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heart disease, to include hypertension, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service department records reflect that the 
veteran's military history is as follows:  

Missing			November 1, 1942
Inactive 			November 2, 1942, to December 2, 
1942;
Missing			December 3, 1942, to April 23, 1945
Guerilla service		April 24, 1945, to June 21, 
1945;
Philippine Army service	June 22, 1945, to October 8, 
1945.

The veteran was determined to be entitled to pay while in a 
missing status for recognized guerrilla service.  Upon his 
June 22, 1945, entrance into the Philippine Army, the veteran 
underwent physical examination during which no physical 
defects were noted.  The veteran's cardiovascular system was 
considered "normal," and a blood pressure reading was 
118/64.  No musculoskeletal defects were found or reported. 

In June 1947, the veteran executed a Philippine Army 
affidavit in which he reported that he had incurred no wounds 
or illnesses during any of his service periods.  He reported 
in the affidavit that he engaged in combat operations during 
service.

In September 1996, the RO received the veteran's claim of 
service connection for "heart disease with hypertension 
[and] arthritis."  In his application, the veteran reported 
that the only medical treatment he received during his 
military service was for a toothache.  He also reported that 
he received medical treatment for heart disease with 
hypertension in April 1995, and received medical treatment 
for cataracts in November 1993.

Medical records obtained from the Veterans Memorial Medical 
Center in Quezon City, Philippines, reflect medical care the 
veteran received between May 1993 and November 1993.  A 
report of objective examination in August 1993 revealed a 
blood pressure reading of 120/70, and the veteran's heart was 
noted as having a regular rhythm and rate.  Chest examination 
revealed atherosclerosis of the thoracic aorta.  Examinations 
in June and July 1993 confirmed the diagnosis of 
atherosclerosis of the thoracic aorta.  No etiological 
findings or opinions regarding the etiology of the 
atherosclerosis were given.  The records show no complaint, 
treatment, or diagnosis of arthritis.

Records from the Veterans Memorial Medical Center in Quezon 
also reflect that the veteran was admitted for cataract 
surgery in November 1993.  Examination at admission revealed 
that the veteran's chief complaint was progressive blurring 
of vision, which the examining physician noted as starting 
about one year prior to admission.  A blood pressure reading 
of 130/90 was taken, and examination of the veteran's heart 
revealed a regular rhythm and rate.  As for his past medical 
history, a date of 1983 was listed and it was reported that 
he was known to be hypertensive.  It was also reported that 
the veteran had a 56 year history of cigarette smoking.

In an affidavit executed in April 1996, J. Adelante stated 
that he served in the military with the veteran, and that the 
veteran incurred arthritis and hypertension during his 
service.

In another affidavit executed in April 1996, D. De Leon 
reported that the veteran incurred arthritis and hypertension 
during his military service, and that he knew the veteran 
incurred his illnesses during that time because the veteran 
had been a member of a unit which was under his overall 
command.

Also of record is a certificate from the General Headquarters 
of the Armed Forces of the Philippines, dated in October 
1992, which reflects and confirms the veteran's military 
service from November 1942 to October 1945.

The RO issued a rating decision in November 1996 which denied 
the veteran's claim as not well grounded, holding that the 
evidence of record had not established that the veteran's 
illnesses were incurred in or aggravated by his military 
service.  The RO held that the statements from his service 
comrades were not persuasive in light of the negative 
notation made by the veteran in his own processing affidavit 
in 1947 and because his service comrades, as lay people with 
no medical background, were ill-qualified to make statements 
regarding medical matters.

The veteran did not appeal the November 1996 decision, but 
instead filed another claim for service connection for heart 
disease, hypertension, and arthritis, which the RO received 
in October 1997.  Along with his application, the veteran 
submitted an affidavit dated in October 1997 and signed by L. 
Diaz, M.D.  Dr. Diaz reported that he was an attending 
physician in the Central Luzon guerrilla movement during 
World War II.  He reported that the veteran was "personally 
known to me to have been my patient," and that he treated 
the veteran during the war for heart disease, hypertension, 
and arthritis.  Dr. Diaz also opined that said disorders 
"were all due from [the veteran's] services as a regular 
member of the [guerilla] movement."

The RO issued a rating decision in February 1998, which held 
that Dr. Diaz's affidavit had no probative value as it was 
merely based on memory and was not supported by clinical 
records outlining diagnosis or treatment for the veteran's 
claimed disorders.  The RO also noted that Dr. Diaz's 
statements were contradicted by the veteran's service medical 
records and Philippine Army affidavit, which were negative 
for establishing any of the claimed disorders during his 
service.  Accordingly, the veteran's claim for compensation 
was denied as not well grounded.  The veteran initiated an 
appeal in March 1998.

Of record is a second affidavit by D. De Leon, apparently 
dated sometime in 1998.  D. De Leon stated therein that the 
veteran was highly commended by his superiors, as he had 
participated in battles courageously and had served as an 
inspiration for his peers.

In VA Form 21-4138, dated in May 1998, the veteran stated 
that his service with the guerrilla forces constituted combat 
service such that he should be entitled to the relaxed 
evidentiary standards provided for combat veterans pursuant 
to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  In his 
substantive appeal (VA Form 9), the veteran reiterated his 
contention that he was entitled to the relaxed evidentiary 
burden afforded combat veterans.

In a supplemental statement of the case dated in December 
1998, the RO held that the veteran had submitted a well-
grounded claim, but continued the denial of the claim on the 
grounds that the preponderance of the evidence showed that 
the claimed conditions were not incurred in service or shown 
to be present during the initial post-service year.

The veteran submitted additional personal statements, 
received in April 1999, asserting that he engaged in combat 
"during the last days of the Philippine campaign."  He also 
contended that D. De Leon's 1998 affidavit was sufficient to 
establish the veteran as a combat veteran, and opined that 
Dr. Diaz's statements were competent evidence establishing 
"medical causations, onset, or diagnosis," as well as 
"what symptoms an individual was manifesting at a given 
time."  The veteran cited 38 U.S.C.A. § 1154(b) and asserted 
that "[t]he application of the doctrine of reasonable doubt 
is heightened in cases where the basic incident arose under 
combat conditions."

In July 1999, a field investigation was conducted in order to 
determine the authenticity of the statements Dr. Diaz set 
forth in his October 1997 affidavit.  It was noted that Dr. 
Diaz was 87 years old, and was ambulatory and in good health.  
The investigator noted that he appeared truthful, credible, 
and knowledgeable; and was able to engage in normal and 
reasonable conversation.  The investigator reported that Dr. 
Diaz lived in Poblacion Norte, Talavera, Nueva Ecija, and his 
identity was confirmed through neighborhood inquiries.  The 
physician reported that he had served as mayor of Talavera 
during the Japanese occupation, served as Governor of Nueva 
Ecija from 1952 to 1955, and served as a congressman from 
1956 to 1984.  Dr. Diaz was shown a copy of the October 1997 
affidavit, and he acknowledged his signature.  He reiterated 
that he was an attending physician in the Central Luzon 
guerilla movement, but that his military records and 
discharge papers were kept at his house in Manila.  When 
asked if he still maintained the medical records of the 
soldiers he treated during the war, Dr. Diaz answered that no 
such medical records were available because they had been 
destroyed during the war.  When asked if he recalled treating 
the veteran, Dr. Diaz stated that he could no longer remember 
if the veteran was one of those under his care.  He reported 
that there were many soldiers with the same surname, and he 
could not confirm if the veteran was a soldier whom he 
treated for heart disease, hypertension, or arthritis.  Dr. 
Diaz stated that the veteran had not presented to him 
recently or in the past years for medical treatment.  He 
reported that he could not remember the person who asked him 
to signed the affidavit, but opined that it was "probably 
one of the veteran's relatives."  In further clarification, 
Dr. Diaz stated that he only signed the affidavit given the 
benefit of the doubt that he treated the veteran during the 
war based on the veteran's given date of birth.

In an August 1999 supplemental statement of the case, the RO 
held that Dr. Diaz's affidavit was insufficient to establish 
a well-grounded claim because it did not provide a competent 
basis for establishing a causal relationship between the 
veteran's disorders and his military service.  This was so, 
the RO reported, because the Dr. Diaz's affidavit was not 
based on his memory of having treated the veteran, and 
because the physician admitted to signing the affidavit only 
under consideration that he "might" have treated the 
veteran during the war based solely on the veteran's date of 
birth.

In November 1999, the RO received a statement from the 
veteran to the effect that Dr. Diaz may have shown signs of 
poor memory.  The veteran stated that it should be considered 
that Dr. Diaz is "now over ninety years of age . . . ," and 
that "[w]ith all the hard work delegated to him as a public 
official, he may have been getting forgetful because of his 
age."  The veteran also stated that, in light of "the fact 
that World War II happened more than 57 years ago, "maybe 
Dr. Diaz can not very well remember [the veteran] as his 
former patient that he treated."


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Regulations of VA state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Arteriosclerosis, 
cardiovascular-renal disease, including hypertension, and 
arthritis, may be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309 (1999).

Where a veteran establishes status as a combat veteran, 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza, 7 
Vet. App. 498, set forth the correct application of 38 
U.S.C.A. § 1154(b) (West 1991), which requires a three-step 
analysis.  First, it must be determined whether a claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  38 U.S.C.A. § 1154(b).  "Satisfactory 
evidence" is defined as credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service.  Collette, 82 F.3d at 393.  Second, it must be 
determined whether the proffered evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  Third, once the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the govern-
ment can meet the burden of showing clear and convincing 
evidence to the contrary.  Id.  

It must be noted, however, that the presumption afforded 
under section 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, and not 
the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Grottveit, 5 Vet. App. at 93.  In 
sum, section 1154(b) does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The veteran must still establish that his 
claim is well grounded by medical evidence showing a nexus 
between a current disability and the reported service 
incident.  See Caluza, 7 Vet. App. at 507.

The Court has held that a well-grounded claim must fulfill 
three elements:  (1) a current disability in the form of a 
medical diagnosis; (2) appropriate lay or medical evidence of 
a disease or injury in service or, if appropriate, within an 
applicable presumptive period; and (3) medical evidence of a 
link between the disability and the claimed in-service injury 
or disease.  See Caluza, 7 Vet. App. at 506.  Alternatively, 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence of post-service continuity 
of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997.  Service connection may also be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same disease.  See 38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.309(a); 
Savage, 10 Vet. App. at 495. 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute sufficient evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Analysis.  Initially, the Board notes that the threshold 
question to be answered in this case is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a); see Murphy, supra.

First element of a well-grounded claim.  In order to 
establish the first element of a well-grounded claim, the 
veteran must present competent evidence of a current dis-
ability in the form of a medical diagnosis.  The veteran's 
statements regarding his disorders and their symptoms, and 
the sworn statements of his service comrades, cannot 
establish the existence of a current disability.  The veteran 
and his service comrades are not competent to establish the 
existence of a current disability as this is an issue of 
medical diagnosis which requires medical expertise in order 
to have probative value.  See Caluza, 7 Vet. App. at 504; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Court has long held that evidence which requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran, D. De Leon, or J. Adelante have any of these 
necessary qualifications to render a medical opinion.  While 
the veteran and his service comrades may present competent 
lay evidence regarding symptoms the veteran manifested during 
service, they are not competent to establish that the 
symptoms were diagnostic of heart disease, hypertension, 
and/or arthritis during his service.  Likewise, they are not 
competent to establish that those symptoms are related to any 
current disorder from which the veteran may suffer.  See 
Caluza, Grottveit, both supra.  

The Board recognizes the affidavit of Dr. Diaz, and the 
veteran's contention that Dr. Diaz's statements are competent 
to establish current diagnoses of the claimed disorders and 
to show that these disorders were present during his military 
service.  However, the Board concurs with the RO's finding 
that Dr. Diaz's statements are not competent to establish 
that the veteran currently suffers from any of the claimed 
disorder or that any of these disorders was present during 
service.  As noted above, Dr. Diaz admitted that he had no 
records of the treatment he provided during World War II, 
that he could not remember personally treating the veteran 
during World War II, and that he had not examined the veteran 
when he signed the October 1997 affidavit in which he 
certified that he had treated the veteran for heart disease, 
hypertension, and arthritis.  Dr. Diaz indicated that he had 
merely signed the affidavit after it was presented to him by 
one of the veteran's relatives, on consideration that he 
might have treated the veteran during the war based on the 
veteran's age.  Thus, the Board finds that Dr. Diaz's 
statements in an affidavit prepared for him by the veteran or 
the veteran's relatives are not competent to establish that 
the veteran currently suffers from any of the claimed 
disorders, or that any of the claimed disorders were present 
during the veteran's military service, or that there is any 
relationship between any current disorder and the veteran's 
military service.

Inasmuch as the evidence in its entirety is negative for a 
diagnosis of arthritis, the Board concludes that, with 
respect to this disorder, the veteran has not met the first 
prong of Caluza, i.e., establishing a current disability by 
medical diagnosis.  However, in view of the medical records 
dated in 1993 which reflect a history of hypertension and a 
diagnosis of atherosclerosis of the thoracic aorta, the first 
element of a well-grounded claim as to these disorders is 
established.


Second element of a well-grounded claim.  The Board must next 
determine whether appropriate lay or medical evidence tends 
to show that heart disease or hypertension was present in 
service or within the first year after the veteran's release 
from service.  As noted by the RO, all service records 
obtained in support of the veteran's claim are negative for 
any competent evidence of heart disease, hypertension, or 
arthritis during his military service.  Significantly, the 
veteran himself, in the affidavit he executed in 1947, denied 
having incurred any disease or injury during service.

Regarding the veteran's claim that he served in combat and 
therefore is entitled to the relaxed evidentiary standard 
afforded under 38 U.S.C.A. § 1154(b), the Board notes that 
although the evidence of record reflects that the veteran had 
military service from November 1942 to October 1945, there is 
no service department verification establishing that he 
actually served in combat.  Most significantly, however, the 
Board finds that the claims file does not contain 
"satisfactory lay or other evidence of such an injury or 
disease."  As noted above, the veteran and his service 
comrades are not competent to establish a diagnosis of an 
injury or disease due to lack of medical expertise.  Pursuant 
to section 1154(b) lay evidency is sufficient to establish 
that the veteran experienced features or symptoms of injury 
or illness during service.  However, the mere existence of 
such symptomatology does not necessarily establish the 
existence of any particular disease entity.  Competent 
medical evidence is required to establish the presence during 
service of heart disease, hypertension, and/or arthritis.  
See Savage, 10 Vet. App. at 497; Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Dr. Diaz's statements have also been 
shown to be unsatisfactory in establishing that the veteran 
incurred any injury or disease while on active duty.  
Moreover, the veteran's stated himself, in the 1947 
affidavit, that he did not incur any disease or injury during 
service.  In sum, the record in this case is devoid of 
competent evidence establishing that the veteran incurred any 
of his claimed disorders during his active duty.  
Consequently, the Board finds that even if the relaxed 
evidentiary standard afforded combat veterans was applied in 
this case, the veteran's claim of service connection would 
still fail as there has been no satisfactory showing that the 
veteran incurred any disability during service.

Nor is there a basis under 38 C.F.R. § 3.303(b) for 
establishing the second element of a well-grounded claim.  As 
to chronicity under § 3.303(b), although the veteran is 
currently diagnosed with a heart disorder, that diagnosis was 
first made in 1993, more than 45 years following his 
discharge from service.  As noted above, while the veteran 
has argued pursuant to section 1154(b) that heart disease was 
present during service, he is only competent to describe the 
symptoms that he has experienced and cannot establish the 
existence of a chronic condition such as heart disease, 
hypertension or arthritis during service.  Indeed, there is 
neither evidence that he was diagnosed with a chronic 
condition in service or within an applicable presumption 
period nor a medical opinion since then that any symptoms 
experienced in service were chronic then.  Thus he has not 
submitted a well-grounded claim based on the existence of the 
same chronic condition during service and currently.  See 38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.307(a), 
3.309(a); Savage, supra.

Accordingly, the Board concludes that the second element of a 
well-grounded claim, competent evidence of a disease or 
injury in service or during the one year presumptive period 
after service discharge, is not met as to any of the claimed 
disorders.


The third element of a well-grounded claim.  There is no 
competent evidence of a link between any claimed disability 
and in-service injury or disease.  The claims file lack any 
competent evidence linking artherosclerosis, first diagnosed 
more than 45 years after the veteran was discharged from 
military service, with any incident of service.  As the 
record remains devoid of any competent evidence establishing 
a relationship between any current illness and any illness 
which may have had an onset during service, it is clear that 
the veteran's claim of service connection for heart disease 
must be denied for its failure to meet the third prong of 
Caluza, i.e., competent evidence of a link between a current 
disability and an in-service injury or disease.

Likewise, continuity of symptomatology has neither been 
alleged nor shown.  Inasmuch as no evidence as to the 
existence of such symptomatology has been presented, there 
can be no showing of a nexus between any present condition 
and post-service symptomatology, as required by Savage, 10 
Vet. App. at 495-97.  Even if continuity of symptomatology 
were alleged, a showing of a nexus between such symptoms and 
current disability would require specialized knowledge or 
training and is, thus, beyond the competency of a lay person.  
See Layno, 6 Vet. App. at 470.  There is in fact no showing 
of continuity of symptomatology and no medical evidence that 
connects a current diagnosis to post-service symptomatology.

Accordingly, the Board holds that the third element of a 
well-grounded claim is not met as to any of the veteran's 
claims.

For the reasons stated above, the Board finds that the 
veteran's claims for service connection for a heart disease, 
to include hypertension, and arthritis, are not well 
grounded, and thus he cannot invoke VA's duty to assist in 
the development of his claim.  As the Court stated in Winters 
v. West, 12 Vet. App. 203, 206 (1999), "absent a well-
grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing a claim without paying sufficient heed 
to the determination as to whether the claim brought met the 
statutory requirements to be well grounded.  Inasmuch as the 
veteran's claim is not well grounded, the Board has no 
authority to order additional development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded.  

As the veteran's claim of entitlement to service connection 
for heart disease, with hypertension, and arthritis is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for heart disease, to include 
hypertension, is denied.

Service connection for arthritis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

